Citation Nr: 1537073	
Decision Date: 08/31/15    Archive Date: 09/04/15

DOCKET NO.  10-44 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder prior to April 30, 2012, and 50 percent thereafter, and entitlement to an evaluation in excess of 70 percent on and after January 10, 2013. 

2.  Entitlement to a compensable evaluation for mild quadriceps patella tendonitis prior to September 10, 2014. 

3.  Entitlement to an evaluation in excess of 10 percent for recurrent lumbar strain.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to April 2005. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from August 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The issues of entitlement to an increased evaluation for PTSD and entitlement to service connection for chronic fatigue have been raised by the record in a June 2015 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015).  


FINDING OF FACT

In a March 2015 statement, the Veteran withdrew his appeals pertaining to the claims for increased evaluations for PTSD, mild quadriceps patella tendonitis, and recurrent lumbar strain.




CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder prior to April 30, 2012, and 50 percent thereafter, and entitlement to an evaluation in excess of 70 percent on and after January 10, 2013, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2015).

2.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to compensable evaluation for mild quadriceps patella tendonitis prior to September 10, 2014, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of the appeal pertaining to the claim of entitlement to an evaluation in excess of 10 percent for recurrent lumbar strain have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In a March 2015 statement, the Veteran withdrew his appeals pertaining to the claims for increased evaluations for PTSD, mild quadriceps patella tendonitis, and recurrent lumbar strain.  Hence, there remain no allegations of errors of fact or law for appellate consideration on these issues.  Accordingly, the Board does not have jurisdiction to review the issues, and they are dismissed.



ORDER

Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD) with unspecified depressive disorder prior to April 30, 2012, and 50 percent thereafter, and entitlement to an evaluation in excess of 70 percent on and after January 10, 2013, is dismissed. 

Entitlement to a compensable evaluation for mild quadriceps patella tendonitis prior to September 10, 2014, is dismissed. 

Entitlement to an evaluation in excess of 10 percent for recurrent lumbar strain is dismissed. 




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


